Citation Nr: 1229527	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  04-03 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for herpes simplex virus beginning January 25, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1993 to January 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for herpes simplex virus and assigned a noncompensable evaluation for that disability, effective January 23, 2002.

The Veteran was assigned a 10 percent evaluation for herpes simplex virus in a February 2011 rating decision, effective January 23, 2002.  

In November 2007, June 2009 and May 2011, the Board remanded the appeal for further development.  In February 2012, the Board assigned a 60 percent rating for the period from January 23, 2002 to January 24, 2008; and remanded the appeal as it pertained to the initial rating for the period beginning January 25, 2008.

As noted in the February 2012 decision and remand, the evidence of record has raised the issue of service connection for diabetes mellitus and obesity, but that issue remains unadjudicated by the Agency of Original Jurisdiction (AOJ).  The Board again notes that it does not have jurisdiction over that issue, but instead refers it to the AOJ for appropriate action.

The appeal is remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C.


REMAND

Treatment records and examination records received pursuant to previous remands shows that the Veteran has on occasions had lesions on her lips.  Her disability is potentially ratable on the basis of disfigurement of the face.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008 & 2011).  The record does not include sufficient findings to rate her disability on this basis.

The Veteran's disability is currently rated by analogy to eczema.  The pertinent rating criteria provide that the disability can be rated on the basis the percentage of the entire body or exposed area that is affected, or on the basis of the need for systemic therapy.  In addition to the lesions on the Veteran's lips, she has reported occurrences on the buttocks and genital area.  The record does not include a current estimate of the percentages of the entire body or exposed areas that are affected.

It appears that the Veteran receives regular VA treatment for her disability.  Hence, it is likely that there are relevant treatment and prescription records for the period since February 2012.

Accordingly, the claim must be REMANDED for the following action:

1.  Obtain all records of VA treatment and prescriptions for herpes simplex since February 2012.

2.  Afford the Veteran a VA examination to determine the percentage of her entire body and percentage of exposed areas affected by herpes simplex, including an estimate of the areas affected during flare-ups.  

The examiner should also report the presence of any of the characteristics of disfigurement (scar of 5 or more inches in length, scar of at least one-quarter inch wide, surface contour of the scar is elevated or depressed, scar adherent to underlying tissue, skin hypo or hyperpigmented in an area exceeding six square inches, abnormal skin texture in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six inches square, or indurate and inflexible skin in area exceeding six inches square), including during flare-ups; and;

whether there is asymmetry or gross distortion of any features of paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, or lips) 

The examiner should review the claims folder, and note such review in the examination report.

3.  If the benefit is not fully granted, issue a supplemental statement of the case, before the case is returned to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




